Citation Nr: 0529882	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-05 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the RO previously denied the appellant's 
claim for service connection for the cause of the veteran's 
death in rating decisions issued in January 1998 and June 
1998.  The current appeal stems from a later claim submitted 
in conjunction with a change in the law and regulations 
concerning claims related to herbicide exposure.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 201, 115 Stat. 976 (2001) (effective Dec. 
27, 2001) (codified as amended at 38 U.S.C.A. § 1116); 66 
Fed. Reg. 23,166 (May 8, 2001) (effective July 9, 2001) 
(codified as amended at 38 C.F.R. § 3.309(e)).  Accordingly, 
the Board reviews the current appeal on a de novo basis.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran died in January 1997; the death certificate 
lists the cause of death as complications of invasive 
aspergillosis, with other significant conditions of 
rheumatoid arthritis and diabetes mellitus; the autopsy 
report lists the cause of death as systemic inflammatory 
response syndrome.  

3.  At the time of his death, the veteran had no service-
connected disabilities.  

4.  The most competent, probative evidence indicates that 
there is no nexus between diabetes mellitus and the cause of 
the veteran's death and no competent evidence of a nexus 
between rheumatoid arthritis and the veteran's period of 
active service.    


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  A veteran who served in Vietnam 
from January 9, 1962 to May 7, 1975 is generally presumed to 
have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Applicable diseases 
for purposes of the presumption include Type II diabetes 
mellitus, which may become manifest to a compensable degree 
at any time after service.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in January 1997.  The death 
certificate listed the cause of death as complications of 
invasive aspergillosis, with other significant conditions of 
rheumatoid arthritis and diabetes mellitus.  The autopsy 
report listed the cause of death as systemic inflammatory 
response syndrome.  

At the time of his death, the veteran had no service-
connected disabilities.

The appellant alleges that the veteran's death was related to 
his diabetes mellitus.  The veteran's service record shows 
that he had service in Vietnam from November 1965 to March 
1966.  Private medical records indicate that the veteran was 
diagnosed as having diabetes mellitus in December 1994.  He 
required an oral hypoglycemic medication for control of the 
disease.  Therefore, the Board concedes that service 
connection may be established for diabetes mellitus under 
38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6).  

Nevertheless, the question is whether the diabetes mellitus 
caused, or contributed substantially or materially to the 
cause of, the veteran's death.  38 C.F.R. § 3.312.  In this 
case, the Board finds that the competent and probative 
medical evidence of record does not support a finding of a 
nexus between diabetes mellitus and the cause of the 
veteran's death.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Private medical records showed that the veteran was diagnosed 
as having diabetes mellitus in December 1994.  Through the 
date of his death, his treatment included restricted diet and 
an oral hypoglycemic agent.  There was no indication of need 
for insulin or restriction of activities, or of any 
associated complications.  The Board finds that the post-
service medical treatment records of the veteran before his 
death, as a whole, provide evidence against this claim. 

According to private medical evidence, the veteran underwent 
sinus surgery in September 1996 and November 1996.  In 
December 1996, he was hospitalized for what was ultimately 
diagnosed as aspergillosis, a fungal infection of the 
sinuses.  Treatment included medication and, eventually, 
surgery to remove the fungus.  However, he developed severe 
complications and ultimately died.  The report of the autopsy 
found no evidence of infectious process, but disclosed 
diffuse serositis with pericarditis.  The cause of death was 
listed as systemic inflammatory response syndrome.  Although 
the cause was unclear, the most likely etiology was 
underlying rheumatoid arthritis with associated systemic 
inflammation and/or an undetermined infectious agent.  The 
Board finds this medical evidence provides, as a whole, 
significant evidence against this claim. 

In a December 2004 statement, R. T., M.D., indicated that the 
veteran's case was "that of a severe diabetic developing a 
severe and eventually a fatal death from a severe fungus 
infection involving his lungs and head and neck regions.  The 
severe infections from a fungus are not very common, but 
invariably when they occur they are almost always associated 
with severe diabetes and this was the case with [the 
veteran]."   

The RO received a February 2005 VA medical opinion in which 
the physician found no evidence that the veteran required 
long-term insulin use or that he had anything other than 
fair-to-good diabetic control.  He noted that the veteran had 
been prescribed various immunosuppressive medications and 
steroids for years for treatment of his rheumatoid arthritis.  
The physician observed that the findings from the autopsy 
correlated with the veteran's rheumatoid arthritis and 
related medications.  He concluded that the veteran's death 
was more likely to have been caused by his autoimmune 
rheumatoid arthritis and the side effects of the medications 
used to treat the disease.  It was less likely that the 
diabetes "caused or exacerbated his death," since no 
infectious process was found during the autopsy.   

The appellant submitted a March 2005 statement from L. P., 
M.D., the veteran's rheumatologist.  He indicated that it 
would be very rare to have aspergillosis as a direct result 
of rheumatoid disease and that it would be quite unusual for 
immunosuppressive medications to have a direct impact on the 
aspergillosis infection.  Dr. P. thought there was "a 
reasonable probability that the diabetes has had a 
significant impact and probably even more so than [the 
veteran's] rheumatoid disease."  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  The Board finds that the VA medical opinion 
has the greatest probative value in this case.  The February 
2005 opinion report included a complete review of the claims 
folder and a discussion of the relevant medical evidence, 
with specific references to the veteran's diabetic history 
and findings from the autopsy in support of the final 
conclusion.  On the other hand, Dr. T's opinion is based on 
the assumption that the veteran had severe diabetes, which is 
not supported by the medical evidence of record.  Dr. P's 
opinion is devoid of any explanation as to how the veteran's 
diabetes affected the cause of the veteran's death.  
Therefore, the Board finds that the opinions from Dr. T. and 
Dr. P. have little probative value in this appeal. 

The Board emphasizes that there is no basis to establish 
service connection for rheumatoid arthritis.  Service medical 
records were negative for the disorder.  Private medical 
evidence indicated that the veteran was first diagnosed as 
having rheumatoid arthritis in or about November 1988, more 
than 20 years after his separation from service.  38 C.F.R. § 
3.303(b).  Moreover, there is no competent evidence of a 
nexus between the rheumatoid arthritis and the veteran's 
period of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board notes that 
in a December 1997 statement, Dr. P. indicated that there was 
a possibility that the veteran's rheumatoid arthritis may 
have been the result of exposures to toxic agents and 
environmentally hazardous materials in service.  This opinion 
is expressed in language too vague and speculative to 
establish a plausible relationship between rheumatoid 
arthritis and the veteran's service.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998).  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  Although diabetes 
mellitus may be service connected, the competent, probative 
evidence of record does not demonstrate that the disorder was 
a principal or contributory cause of the veteran's death.  A 
likely underlying cause of the veteran's death, rheumatoid 
arthritis, has no relationship to the veteran's period of 
service.  Therefore, the evidence is not so evenly balanced 
as to require resolution of doubt in the appellant's favor. 
Id.  The appeal is denied.  
    
The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by way of a May 2001 
letter, May 2002 rating decision, and the February 2003 
statement of the case and subsequent supplemental statements 
of the case, the RO advised the appellant of the evidence 
needed to substantiate her claim and explained what evidence 
VA was obligated to obtain or to assist the appellant in 
obtaining and what information or evidence the appellant was 
responsible to provide.  In addition, the February 2003 
statement of the case includes the text of the regulations 
that implement the notice and assistance provisions from the 
statute.  Therefore, the Board is satisfied that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).      

The Board observes that the RO provided its initial VCAA 
notice in May 2001, prior to the May 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the VCAA notice does not ask the 
appellant to provide any evidence in her possession that 
pertains to the claim. Id. at 120-21.  In any event, the 
Board finds that, by virtue of the May 2001 letter, the May 
2002 rating decision, and the February 2003 statement of the 
case, the appellant was fully notified of the need to give to 
VA any evidence pertaining to her claim.  Thus, there is no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, the Board emphasizes that neither the appellant nor 
her representative has made any showing or allegation that 
the content of the VCAA notice has resulted in any prejudice 
to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  In fact, in August 2005, 
the appellant indicated that she had no more information to 
provide concerning her pending claim. 


With respect to the duty to assist, the RO has secured the 
veteran's service medical records and a medical opinion.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant 
has provided records and statements from various private 
medical providers.  She has not identified any relevant VA 
medical records or authorized the release of any additional 
private medical records.  Accordingly, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.   

ORDER

Service connection for the cause of the veteran's death is 
denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


